Citation Nr: 0508313	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the right hand.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the left hand.  

3.  Entitlement to service connection for a jaw disability 
due to facial trauma.  

4.  Entitlement to increased (compensable) ratings for the 
residuals of shell fragment wounds (SFWs) of the right leg, 
left leg, and left wrist.  

5.  Entitlement to an increased rating for bilateral tinea 
pedis, currently rated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1966 to October 
1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination by the 
Cheyenne, Wyoming, Medical and Regional Office Center (RO) of 
the Department of Veterans Affairs (VA).  As a result of 
several moves by the appellant during the course of this 
appeal, jurisdiction over his claims file has been 
transferred to the Regional Office in Wichita, Kansas, and 
then back to the Cheyenne, Wyoming, RO.  

In September 1999, the appellant and his representative 
appeared at a hearing held before a Hearing Officer at the 
Wichita Regional Office and explained their contentions.  A 
transcript of that hearing is of record.  

By rating action dated in November 2004, a 10 percent 
disability rating was assigned for the service-connected 
tinea pedis, effective from the date of the current claim in 
May 1998.  The RO stated that this represented a total grant 
of the benefits sought on appeal and considered the appeal on 
that issue as withdrawn.  However, the Board does not agree.  
A disability rating higher than 10 percent is possible for 
tinea pedis under Diagnostic Code 7806 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Rating Schedule), and 
a claim for an increased rating remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Since the Board does not see 
where the appellant has ever expressed his contentment with 
the current 10 percent rating for tinea pedis, or indicated 
that he wished to withdraw his appeal on this issue, the 
Board has included this issue in the present appeal.  


FINDINGS OF FACT

1.  The appellant's current complaints of numbness in both 
hands are attributed to bilateral carpal tunnel syndrome 
which was not present in service or for many years afterward; 
and is not related to service or to any service-connected 
disability.  

2.  The appellant does not currently have a jaw disability.  

3.  The only residuals of the service-connected SFWs of the 
right leg are superficial scars which are nontender and 
nonadherent; these scars are less than 144 square inches, are 
not deep, unstable, poorly nourished, painful on objective 
demonstration, subject to repeated ulcerations, or productive 
of limited motion or other functional limitations; there is a 
small area (about the size of a silver dollar) of sensory 
loss around one SFW scar on the right leg.  

4.  The only residual of the service-connected SFW of the 
left leg is a superficial scar which is nontender and 
nonadherent; this scar is less than 144 square inches, and it 
is not deep, unstable, poorly nourished, painful on objective 
demonstration, subject to repeated ulcerations, or productive 
of limited motion or other functional limitations.  

5.  The only residual of the service-connected SFW of the 
left wrist is a superficial scar which is nontender and 
nonadherent; this scar is less than 144 square inches, and it 
is not deep, unstable, poorly nourished, painful on objective 
demonstration, subject to repeated ulcerations, or productive 
of limited motion or other functional limitations.  

6.  The service-connected bilateral tinea pedis is manifested 
by occasional itching and exudation during the summer months; 
there are no extensive lesions or marked disfigurement, it 
does not involve 20 percent or more of the entire body or of 
exposed areas, and it does not require systemic therapy.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
numbness of the right hand is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).  

2.  Service connection for a disability manifested by 
numbness of the left hand is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).  

3.  Service connection for a jaw disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

4.  The requirements for a compensable rating for the 
residuals of SFWs of the right leg, left leg, or left wrist 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-05 (1998-
2004).  

5.  The requirements for a rating in excess of 10 percent for 
bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (1998-2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant dated May 29, 1998, August 27, 2002, July 21, 
2003, and April 5, 2004.  In the latter letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of those claims, and of what the evidence must show in order 
to support the claims.  The appellant was also asked to 
inform VA of any additional evidence or information which he 
thought would support his claims, so that VA could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable VA to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and both 
private and VA medical records have been obtained.  Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
representative specified in March 2005 that all development 
required by the Board's last remand had been completed and 
that all available data was contained within the claims file.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in August 1998, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in July and November 2004 after the final 
VCAA letter was issued in April 2004 without response from 
the appellant or his representative.  There is no indication 
or reason to believe that that the ultimate decision of the 
RO on the merits of these claims would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant served on active duty from October 1966 to 
October 1969, including combat service in Vietnam for 11 
months, 25 days.  He received numerous medals and awards, 
including the Bronze Star Medal with "V" device and one Oak 
Leaf Cluster, the Purple Heart Medal, and the Distinguished 
Service Cross.  Service connection has been established for 
bilateral tinea pedis, rated 10 percent disabling; for the 
residual scars of a gunshot wound (GSW) of the face, 
noncompensably rated; and for the residuals scars of SFWs of 
the right leg, left leg, and left wrist, all noncompensably 
rated.  It has also been determined that the teeth numbered 
13 and 14 were injured due to trauma in service.  

The report of the appellant's enlistment medical examination 
in August 1966 is negative for any relevant abnormal findings 
or diagnoses, although there was a history of pre-existing 
dental caries recorded at this time.  In April 1968, the 
appellant was treated in the field for a SFW of the right 
hand, which was cleaned and dressed.  The service medical 
records reflect no further relevant information until 
September 1969, when the appellant was examined in connection 
with his separation from active service.  At that time, he 
indicated that he had suffered GSWs to an unspecified leg and 
to the chest, and a SFW to an unspecified hand, during his 
active service.  The examining physician reported a scar on 
the right leg; all other relevant clinical findings were 
normal on this medical examination.  

On the first postservice VA examination of the appellant in 
March 1970, examination of the entire head, including the 
jaw, was normal.  The appellant was right-handed.  X-ray 
films of the right hand and the right lower leg were negative 
for any pathology, including retained foreign bodies.  
Dermatologic examination disclosed scars from SFWs to the 
right leg with a history of secondary dermatitis, not 
currently active; there were also scars noted on the chin 
from a facial GSW.  

Orthopedic examination of the appellant in March 1970 
disclosed a superficial scar on the middle and lower third of 
the lateral aspect of the right lower leg which measured 
about 2x1/8 inches; another scar measuring 1x1/8 inches about 
one-half inch from the first scar; and another scar on the 
anterior surface of the right lower leg.  All of these scars 
were healed, nontender, nonadherent, and freely moveable.  
There was also a superficial scar on the anterior surface of 
the lower third of the left lower leg which measured about 1/2-
inch or less; this scar was also healed, nontender, 
nonadherent, and freely moveable.  There was a healed, 
superficial scar over the left wrist which measured about 
1/8-inch.  All of these scars were residuals of GSWs or SFWs, 
according to the appellant.  There were no swelling or 
redness, no limitation of motion, no atrophy, and no sensory 
deficits associated with any of these scars.  There were no 
visible scars over the right hand at this time.  No 
orthopedic disease was found on this examination.  The 
diagnoses on this examination included healed SFW scars on 
the right and left legs and left wrist.  

The current claim was received in May 1998.  Private medical 
records from a Dr. Tooke indicate that the appellant had 
sought treatment in May 1998 for complaints of right ankle 
pain radiating up the shin.  However, X-ray studies of the 
right leg, ankle, and foot dating from the same month were 
negative for any pathology; and no diagnosis was reported by 
Dr. Tooke.  

VA X-ray studies dating from July 1998 reflect a normal 
mandible (jaw), normal hands, and normal lower legs.  

The appellant was accorded a VA medical examination in July 
1998.  Physical examination disclosed a 2-cm (centimeter) 
scar on the right lateral leg, two .5-cm scars on the 
anterior right leg, a 1-cm scar on the anterior tibia, and 
small scars on the left anterior leg, all of which were 
nontender, nonadherent, and not disfiguring.  There was an 
area of numbness over the right medial malleolus 
approximately 3-cm in diameter which was not in the 
distribution of any nerve which might have been affected by 
the SFWs in service.  No numbness of either hand was elicited 
on this examination; and the examiner suspected that any 
numbness experienced by the appellant was related to an 
impingement syndrome either at the wrist or elbow, rather 
than secondary to any of the wounds sustained in service.  
Nerve conduction studies were ordered to resolve this 
question.  

A VA skin examination in August 1998 disclosed heavy scaling 
on the plantar surface of both feet.  The appellant gave a 
history of occasional episodes of an itchy rash and some 
cracking of the skin on his feet which he treated with 
Vaseline and a cold washcloth.  This only bothered him once 
or twice per year and was not a serious problem from his 
point of view.  The clinical impression at this time was of a 
tinea infection, and fungal culture studies were positive.  

VA nerve conduction studies dating from August 1998 suggested 
median nerve irritation at the wrist, bilaterally.  There was 
equivocal evidence for left ulnar nerve irritation at the 
elbow, and the right ulnar nerve showed no clear 
abnormalities.  

No jaw disability was found on a VA dental examination of the 
appellant in August 1998, although there were signs that he 
had lost several teeth due to trauma.  

In July 1999, K.R. Doing, D.D.S., wrote to say the appellant 
had been his patient since January 1982, and that almost all 
of the existing teeth restorations, as reflected on several 
enclosed charts, were placed by his office; and that more 
treatment was planned for the future.  Neither Doctor Doing's 
letter nor his dental records reflect any mention of a jaw 
disability.  

Subsequently, in August 1999, the appellant submitted 
evidence concerning his various combat awards in service.  In 
September 1999, two lay statements from a service comrade of 
the appellant and from his former commanding officer were 
also received in which the circumstances of his many combat 
wounds and awards were set forth.  

At the September 1999 hearing, the appellant testified that 
he experienced shooting pains in his right leg occasionally 
and continuous pain in his left ankle which he felt were 
associated with the SFWs incurred in service, although he 
admitted that these symptoms had not appeared until the last 
two years.  He also testified that the shooting pains in his 
right leg appeared only after he had exercised that leg by 
getting up and sitting down many times; he then contradicted 
this testimony by later stating that these pains in his right 
leg sometimes woke him up from his sleep.  He also 
inaccurately testified that Dr. Tooke had found a "dead 
spot" on his right leg for which he ordered X-ray studies; 
after which Dr. Tooke allegedly told the appellant that "I'm 
not doubting your pain but...maybe you ought to talk to VA 
about it." (Transcript, p. 3)  The appellant then admitted 
that no doctor had ever told him that the pains in his left 
ankle were caused by the wounds sustained in service, but he 
felt that Dr. Tooke's ambiguous statement, previously quoted, 
indicated that the right leg pains may have been related in 
some fashion to his wartime wounds.  Later, the appellant 
admitted that no doctor had ever directly told him that his 
right leg or left ankle pains were due to his SFWs.  It is 
also noted that no such opinion is reflected by Dr. Tooke's 
previous letter or his medical records, nor was any 
definitive diagnosis reported by Dr. Tooke to account for 
these symptoms.  The appellant also testified at this hearing 
that, beginning about two years previously, both hands would 
go numb if he did not keep moving them.  He had seen no 
doctor for this problem and was taking no medications for it.  
He made no mention of any problems or disability resulting 
from his various SFW scars at this hearing.  

Further testimony by the appellant in September 1999 
indicated that, during the summertime, he experienced itchy 
feet which would crack and bleed unless he treated them with 
various over-the-counter ointments.  He had not seen a doctor 
for this problem for at least 15 years.  Finally, the 
appellant also testified that Dr. Doing had told him that his 
jaw was "sagging," which the appellant (erroneously) 
thought Dr. Doing had mentioned in his previous letter.  

The appellant was accorded another VA dental and oral 
examination in September 2002.  Multiple missing teeth were 
noted on this examination; but no jaw disability, functional 
impairment of the mandibles, or crepitus of the 
temporomandibular joints was found on this examination.  The 
bony structure of the appellant's mandible, maxilla, and hard 
palate were reportedly normal for a man of his age.  

The appellant was also accorded a VA peripheral nerve 
examination in September 2002.  The SFW to the left arm had 
left a scar at the dorsal radial aspect of the forearm, 
midway between the wrist and elbow.  For the past six or 
seven years, the appellant had reportedly noticed increasing 
numbness in the left arm, most noticeable when driving, or 
sometimes upon waking in the morning; moving the arm or 
shaking or rubbing the left hand would cause the numb 
sensation to go away.  For the past 18 months, the appellant 
also had noticed increasing numbness of the right hand.  This 
usually occurred when driving on long trips in the car, and 
shaking or rubbing the right hand would cause the sensation 
to disappear.  The SFW to the right calf had also produced an 
area of numbness about the size of a silver dollar in the 
location of the scar.  This had been present for about 
20 years, according to the appellant.  Physical examination 
of the appellant at this time disclosed no muscular atrophy 
of the arms or legs.  Strength and sensation in all 
extremities was normal except for dense sensory loss over the 
SFW scar on the right leg about the size of a silver dollar.  
Deep tendon reflexes were depressed throughout but 
symmetrical overall.  The description of the sensory changes 
in the right and left arms was suggestive of a compressive 
neuropathy, but the appellant was later unable to tolerate 
neurophysiologic tests intended to corroborate this 
impression.  Based upon the limited information available, it 
was felt that the most likely cause for the appellant's 
sensory changes in both arms was bilateral carpal tunnel 
syndrome.  The numbness of the right leg over the scar was 
most likely due to disruption of the cutaneous sensory 
receptors in the area of the scar.  No further diagnostic 
tests were recommended at this time.  This VA examination 
produced no neurological or clinical confirmation that the 
appellant's complaints of shooting pains in the right leg and 
continuous pains in the left ankle were related to the SFWs 
incurred in service.  

On a VA scars examination of the appellant in January 2003, 
the diagnosis was multiple superficial scars secondary to 
SFWs sustained in Vietnam.  All of these scars were well 
healed, without underlying adhesions or sensory loss.  There 
was no evidence of tenderness, ulceration, breakdown of the 
skin, underlying tissue loss, inflammation, edema, keloid 
formation, limitation of function, or disfigurement 
associated with any of the appellant's SFW scars.  None of 
these SFW scars was elevated or depressed, and all were of 
smooth texture.  No employment limitations could be 
attributed to the SFW scars.  No residual scar on the right 
hand was noted on this examination.  

The appellant was also accorded another VA skin examination 
in January 2003.  The appellant gave a history of first 
developing an "itchy fungus" on his feet while serving in 
Vietnam, and he currently complained of intermittently itchy 
and tender feet, for which he was not receiving any current 
medical treatment.  The examiner reported that there was no 
evidence of a skin disorder anywhere except on the feet.  The 
bottoms of both feet were warm, erythematous, tender to light 
touch, and they appeared to be mildly edematous at the 
circumferential borders, bilaterally.  The skin was dry on 
this examination, but the examiner reported that evidence of 
layers of scaling and shallow excoriations suggested that 
serosanguineous oozing and subsequent purulence and crusting 
have been a part of this recurring problem.  Scrapings from 
both feet were collected from which mold was isolated; but 
all cultures were negative.  The diagnosis at this time was 
of bilateral tinea pedis, to which no work limitations could 
be assigned.  

Color photos of both feet were taken as part of the next VA 
skin examination of the appellant in September 2003.  These 
photos show reddish, dry and scaly skin on both feet.  The 
appellant complained of intermittent fungal infections on 
both feet, with constant problems experienced between May and 
July of every year.  This was not a progressive condition, as 
it stayed about the same every year.  During the summer, 
according to the appellant, the skin on his feet turned dark 
red on the sides, and symptoms included cracking and itching 
which he treated with an over-the-counter ointment.  This 
treatment was effective, and he experienced no side effects 
from this treatment.  He had no systemic symptoms, and he had 
not received medical treatment for his feet during the 
previous five years.  His activity was not limited due to 
this problem.  Physical examination disclosed very mild 
scaling with white scales on both feet; there was no crusting 
or drainage, no pain on palpation of the feet, and the pedal 
pulses were intact, bilaterally.  The appellant was able to 
walk and to travel without problems.  Tinea pedis was 
diagnosed on this examination.  

VA outpatient treatment records dating up to November 2003 
reflect the appellant's initial visit in April 2002 to the 
Sheridan, Wyoming, VA Medical Center.  He had no particular 
complaints at this time; he gave a history of multiple SFWs 
in service from which he had made a good recovery.  He also 
reported significant dental problems which were discussed in 
detail, but these medical records make no reference to a jaw 
disability.  The skin was dry on his hands and feet, but 
otherwise unremarkable.  A GSW on the right leg had left him 
with a small patch of some numbness on the medial side of 
uncertain etiology.  He also reported some numbness in both 
hands which seemed to be in the distribution of the median 
nerve; occult carpal tunnel syndrome was suspected.  Physical 
examination disclosed no jaw disability; sensation was 
present and intact except for a small patch of hypesthesia in 
the medial distal lower right leg.  Subsequent VA outpatient 
treatment records reflect ongoing treatments for several 
medical problems unrelated to the present appeal.  



III.  Analysis

A.  Service Connection Claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, although the appellant was treated for a 
SFW of the right hand during service, current residuals of 
this injury, including a scar or retained foreign bodies, 
have not been identified by competent medical evidence.  
Moreover, the appellant's current complaints of numbness in 
both hands/arms were not present in service or for many years 
afterward.  There is no competent medical evidence of record 
which attributes these complaints to the various SFWs 
sustained by the appellant in service.  Instead, bilateral 
carpal tunnel syndrome is the most likely cause for these 
postservice symptoms, based upon the available information 
and evidence.  Carpal tunnel syndrome is not shown by 
competent medical evidence to be related in any way to an 
event during service or to another service-connected 
disability.  Accordingly, the appeals seeking service 
connection for a disability manifested by numbness of the 
right or left hands will be denied.  

The appellant also seeks service connection for a jaw 
disability due to facial trauma.  The evidence establishes 
that he sustained a facial GSW which resulted in several chin 
scars and the loss of several teeth, all of which have been 
service-connected.  However, the current evidentiary record, 
including the dental records of the appellant's family 
dentist, does not reflect any competent medical evidence of a 
current jaw disability.  Under these circumstances, this 
appeal must also be denied.  

B.  Increased Rating Claims:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42  and 
Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities, except as noted 
above.  

Under the rating criteria in effect prior to August 30, 2002, 
moderately disfiguring scars of the head, face, or neck 
warrant a 10 percent rating.  Superficial scars also warrant 
a 10 percent evaluation if they are poorly nourished and 
subject to repeated ulceration or if they are tender and 
painful on objective demonstration.  Scars may also be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, and 
7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2004).  Scars of the head, 
face, or neck with one characteristic of disfigurement 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).  Superficial scars that do not cause 
limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2004).  Otherwise, rate based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).  

The various service-connected SFW scars of the right leg, 
left leg, and left wrist all are superficial, nondisfiguring, 
less than 144 square inches, nontender and nonpainful on 
examination, and cause no limitation of function of the 
affected part.  These SFW scars are all well healed, without 
underlying adhesions or sensory loss; and there is no 
evidence of ulceration, breakdown of the skin, underlying 
tissue loss, inflammation, or edema associated with these SFW 
scars.  Even including the small area of numbness on the 
medial side of the lower right leg, which may or may not be 
associated with the SFW sustained in service, entitlement to 
a compensable rating for any of these residual scars is not 
established under either the old or the new rating criteria.  

Furthermore, no other residual disability stemming from these 
SFWs is demonstrated by competent medical evidence.  The only 
evidence which associates the appellant's current complaints 
of occasional shooting pains in the right leg, and of 
constant left ankle pain, to the service-connected SFWs 
consists of his own statements.  The Board recognizes the 
obvious sincerity of the appellant's belief in the merits of 
his claims; however, unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
appellant's own physician, Dr. Tooke, did not report a 
diagnosis for these symptoms and did not, contrary to the 
appellant's testimony, indicate in any way that these 
complaints were associated with the SFWs sustained in 
service.  Accordingly, the appeals seeking increased 
(compensable) ratings for the residuals of SFWs of the right 
leg, left leg, and left wrist will be denied.  

Under the rating criteria in effect prior to August 30, 2002, 
eczema and similar skin disorders were to be rated at the 
noncompensable level with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was warranted with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
required constant itching or exudation, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Under the rating criteria effective on and after August 30, 
2002, dermatitis, eczema, or similar skin disorders warrant a 
noncompensable rating if less than 5 percent of the entire 
body, or less than 5 percent of exposed areas, are affected, 
and no more than topical therapy was required during the past 
12-month period.  If at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas, are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period, then a 10 percent rating is warranted.  The next 
higher rating of 30 percent requires that 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas are 
affected; or systemic therapy is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  

The current 10 percent disability rating for the service-
connected tinea pedis of both feet has been granted based 
primarily upon the appellant's complaints of occasionally 
itchy feet with serosanguineous oozing during the summer 
months, although these symptoms were not confirmed on the VA 
skin examination in August 1998 or at other times during the 
year.  The appellant has indicated in the past that this is 
not a serious problem from his point of view, and it has 
always been susceptible to successful treatment by over-the-
counter remedies.  At no time has the appellant ever 
complained of symptoms that involve 20 percent or more of the 
entire body, nor has his tinea pedis of the feet ever 
included an exposed area, constant itching or exudation, or 
marked disfigurement; and at no time has he required systemic 
therapy for the treatment of his tinea pedis.  Consequently, 
there is no possibility of a higher rating than the current 
10 percent even if the appellant were to be examined again 
during the summer months, as the Board previously directed.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities at 
issue.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability manifested by numbness of 
the right hand, including carpal tunnel syndrome, is denied.  

Service connection for a disability manifested by numbness of 
the left hand, including carpal tunnel syndrome, is denied.  

Service connection for a jaw disability due to facial trauma 
is denied.  

Entitlement to increased (compensable) ratings for the 
residuals of SFWs of the right leg, left leg, and left wrist 
is denied.  

Entitlement to a rating in excess of 10 percent for bilateral 
tinea pedis is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


